 1                                                                                   O
 2
 3
 4
 5
 6
 7
 8
                        United States District Court
 9
                        Central District of California
10
11   METROPOLITAN LIFE INSURANCE               Case № 2:18-CV-09577-ODW (JPRx)
     COMPANY,
12
                 Plaintiff-in-Interpleader,    ORDER DENYING MICHELE
13
           v.                                  TRUJILLO’S MOTION FOR
14                                             SUMMARY JUDGMENT [59]
15   KRISTINA TRUJILLO, ALEC
     TRUJILLO, TERA TRUJILLO, and
16   MICHELE TRUJILLO,
17               Defendants-in-Interpleader.
18                               I.       INTRODUCTION
19         Before the Court is Defendant-in-Interpleader Michele Trujillo’s Motion for
20   Summary Judgment (“Motion”). (Mot. for Summ. J. (“Mot.”), ECF No. 59.) The
21   Motion is fully briefed. (See Opp’n to Mot. (“Opp’n”), ECF No. 63; Reply in Supp.
22   of Mot. (“Reply”), ECF No. 65.) Having carefully considered the papers filed in
23   connection with the Motion, the Court deems the matter appropriate for decision
24   without oral argument. Fed R. Civ. P. 78; C.D. Cal. L.R. 7-15. For the reasons
25   discussed below, the Court DENIES the Motion. (ECF No. 59.)
26                        II.         FACTUAL BACKGROUND
27         Plaintiff-in Interpleader Metropolitan Life Insurance Company (“MetLife”)
28   initiated this action in November 2018 against Defendants-in-Interpleader Kristina
 1   Trujillo (surviving wife of Decedent), Michele Trujillo (surviving former wife of
 2   Decedent), Alec Trujillo (surviving son of Decedent), and Tera Trujillo (surviving
 3   daughter of Decedent). (Compl. ¶¶ 1–5, ECF No. 1.) MetLife issued a life insurance
 4   policy to Decedent’s employer, the County of Los Angeles, with an individual
 5   certificate to Decedent. (Compl. ¶ 8.) At the time of Decedent’s death on June 9,
 6   2018, the policy benefits in the amount of $980,000 became payable to the proper
 7   beneficiary. (Compl. ¶¶ 8, 10–11.) Shortly before his death, Decedent changed his
 8   policy beneficiary to designate Kristina for 60% of the policy benefits, Alec for 20%,
 9   and Tera for 20%. (Compl. ¶ 12.) Shortly after Decedent’s death, Michele informed
10   MetLife that she was entitled to $350,000 of the policy benefits, per her divorce
11   judgment dated February 29, 2012. (Compl. ¶ 13.) MetLife has paid Kristina, Alec,
12   and Tera their respective percentages of the uncontested policy benefits. (Compl.
13   ¶ 21.)    Given the competing claims to the remaining $350,000 policy benefits,
14   MetLife initiated this interpleader action and deposited the contested funds with the
15   Court. (See Compl.; Financial Entry, ECF No. 51.)
16            Michele now moves for summary judgment. (See Mot.) She asserts that no
17   genuine dispute as to any material fact exists regarding her right to recover a portion
18   of the policy benefits and that she is therefore entitled to judgment as a matter of law.
19   (See Mot.)     Michele argues that the marital dissolution order along with other
20   documents demonstrate that Decedent was required to maintain a life insurance policy
21   for $350,000 in her name until (1) he retired or (2) both he and Michele began
22   receiving his retirement payments. (Mot. 8.) Michele contends neither of these events
23   occurred and, as such, she is entitled to the $350,000 policy benefits. (Mot. 12–13.)
24   Kristina opposes Michele’s Motion primarily on the basis of multiple disputes of
25   material fact. (See generally Opp’n.) Kristina also objects to Michele’s evidence as
26   lacking foundation and authentication, and as hearsay. (Evid. Objs. in Opp’n, ECF
27   No. 63-2.)
28




                                                 2
 1                                III.      DISCUSSION
 2         A party seeking summary judgment bears the initial burden of establishing there
 3   is no genuine issue as to any material fact and that the moving party is entitled to
 4   judgment as a matter of law. Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477
 5   U.S. 317, 322–23 (1986). “A summary judgment motion may, and should, be granted
 6   so long as whatever is before the district court demonstrates that the standard for the
 7   entry of summary judgment, as set forth in Rule 56(c), is satisfied.” Celotex Corp.,
 8   477 U.S. at 323. Rule 56(c) requires a party asserting a lack of genuine disputed facts
 9   to support that assertion by citing to particular materials in the record, showing that
10   the materials cited do not establish a genuine dispute, or establishing that an adverse
11   party cannot produce admissible evidence to dispute a supported material fact. Fed.
12   R. Civ. P. 56(c).    The evidence presented by the parties must be admissible.
13   Soremekun v. Thrifty Payless, Inc., 509 F.3d 978, 984 (9th Cir. 2007) (citing Fed. R.
14   Civ. P. 56(e)).
15         “Evidence submitted in support of or in opposition to a motion for summary
16   judgment should be submitted either by way of stipulation or as exhibits to a
17   declaration sufficient to authenticate the proffered evidence, and should not be
18   attached to the memorandum of points and authorities.”         (Scheduling and Case
19   Management Order (“Scheduling Order”) 7, ECF No. 49.) “Documentary evidence as
20   to which there is no stipulation regarding foundation must be accompanied by the
21   testimony, either by declaration or properly authenticated deposition transcript, of a
22   witness who can establish its authenticity.” (Scheduling Order 8.)
23         With her Motion, Michele submits (1) the Declaration of Goldy Berger
24   addressing counsel’s efforts to meet and confer in advance of filing the Motion (ECF
25   No. 59); (2) a Statement of Uncontroverted Facts and Conclusions of Law (“SUF”),
26   which includes both undisputed and disputed facts, and which cites to exhibits in
27   support (ECF No. 59); (3) Proposed Orders (ECF Nos. 59, 59-2); and (4) 148 pages of
28   exhibits (ECF No. 59-1). Michele argues the exhibits support her uncontroverted facts




                                                3
 1   which in turn demonstrate she is entitled to judgment as a matter of law. (SUF 1–9;
 2   Mot 7–19.)    Although Michele relies on the exhibits to support her facts and
 3   argument, she merely attaches her proffered evidence to her Motion. She does not
 4   submit a stipulation, declaration, or deposition testimony of any witness attesting to
 5   the foundation or authenticity of the submitted exhibits.         Further, she does not
 6   acknowledge    the   evidentiary     deficiency   but   instead    attaches   additional
 7   unauthenticated and foundationless documents with her Reply. (See Exs. to Reply,
 8   ECF No. 65-1.) Without any evidentiary support, the Court cannot find Michele’s
 9   facts established, let alone undisputed. Accordingly, judgment as a matter of law is
10   improper.
11                                  IV.    CONCLUSION
12         For the reasons discussed above, the Court DENIES Michele’s Motion for
13   Summary Judgment. (ECF No. 59.)
14
15         IT IS SO ORDERED.
16
17         February 5, 2020
18
19                               ____________________________________
20                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28




                                                4
